Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2, 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, in line 3 of claim 2, “sensor” is indefinite because it is unclear as to whether the sensors in line 2 of claim is referenced or an entirely different sensor.  In line 2 of claim 6, “electronic pen” is indefinite because it lacks antecedent basis.  Similar indefiniteness exists in claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VEESER et al WO 2008056180) .

As per claims 1 and 17 VEESER et al depicts in figure 3-5 & 8 and discloses: A position indicator 5 that indicates a position on an input surface 37 of a position detecting sensor 29 and indicates a position in a position indicator 5 comprising: a casing; a position indicating part 7 that is disposed at one end of the casing, wherein the position indicating part 7, in operation, indicates the position on the input surface 37 of the position detecting sensor 29; and a tracker 19 which, in operation, causes an external device 3 to detect the position in the three-dimensional space, wherein a position of the tracker 19 and a position of the position indicating part 7 are in a specific positional relation.

As per claim 2 VEESER et al discloses, insofar as the claim is definite and understood: The position indicator 5 according to claim 1, wherein: the tracker 19 which, in operation, optically interacts with the external device 3 and includes a sensor 29 which, in operation, receives light from the external device 3.

As per claim 11 VEESER et al depicts in figures 3-5 and discloses: A position detection system comprising: a position indicator 5; a position detecting sensor 29; and a spatial position detecting device 3, wherein the position indicator 5 includes: a casing, a position indicating part 7 that is disposed at one end of the casing, wherein the position indicating part 7, in operation, indicates a position on an input surface 37 of the position detecting sensor 29, a tracker 19 which, in operation, causes the spatial position detecting device 3 to detect a position in the three-dimensional space, a position of the tracker 19 and a position of the position indicating part 7 being in a specific positional relation, and a communication circuit which, in operation, communicates with the position detecting sensor 29 and causes the position detecting sensor 29 to detect the position on the input surface 37 of the position detecting sensor 29 indicated by the position indicating part 7, and wherein the spatial position detecting device 3 includes a circuit which, in operation, calculates a position of the position indicating part 7 in the three-dimensional space, based on the position in the three-dimensional space detected by spatial position detecting device 3 with the tracker 19 and the specific positional relation.

As per claims 12 and 18 VEESER et al discloses: The position detection system according to claim 11, wherein: the spatial position detecting device 3 further includes a memory that stores a correction value that is used to calculate the position of the position indicating part 7 in the three-dimensional space {figure 6 Note: figure 6 shows software which requires memory and figure 5 shows computer 33 which also requires memory all of which works in tandem with device 3 and is inherent}.

As per claim 13 VEESER et al depicts in figures 3-5 and discloses: The position detection system according to claim 11, wherein: the spatial position detecting device 3 further includes a circuit which, in operation, selects either the position that is detected by the position detecting sensor 29 and indicated by the position indicating part 7 or the position in the three-dimensional space that is detected by the spatial position detecting device 3 and indicated by the position indicator 5.

As per claims 14 and 19 VEESER et al discloses: The position detection system according to claim 13, further comprising: a display which, in operation, displays a locus of the selected position indicated by the position indicator 5, wherein an image including the locus of the indicated position displayed on the display is a VR (Virtual Reality) image. { [paragraph bridging pages 36 & 37 ] The "magic pen" enables the projected image to function as a white board, as the detection of the pen can be accurate enough to virtually draw or write into the projector image. For drawing purposes, the magic pen can even work like a spray paint device. The exact location and orientation of the pen can be calculated even when the pen does not actually touch the wall, the path of the sprayed paint can be calculated in 3D and virtual paint can be made to appear at the correct location. The spread of the paint can also be adjusted to match the spread of a spray paint device, e.g. wider the further the tip of the pen is from the wall . When the user wants to change the colour with which the magic pen is drawing/writing/spraying, it can be used in similar fashion to a paint brush, i.e. it can be dipped into virtual colour patches on a virtual colour palette displayed on the wall. }

As per claim 15 VEESER et al depicts in figures 6-7 and discloses: The position detection system according to claim 11, wherein: the spatial position detecting device 3 further includes a circuit which, in operation, performs coordinate transformation that causes a first one of a coordinate system of the three-dimensional space and a coordinate system of the input surface 37 of the position detecting sensor 29 to correspond with a second one of the coordinate system of the three-dimensional space and the coordinate system of the input surface 37 of the position detecting sensor 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over VEESER et al WO 2008056180)  in view of Hisasue et al (US 2002/0051359)

As per claim 6 VEESER et al discloses: The position indicator 5 according to claim 2, wherein: the electronic pen further includes an operation part operable by a user in a state in which the electronic pen is mounted to the 

Regarding claim 6 VEESER et al is silent as to: a holder.  With respect to claim 6 Hisasue et al depicts in figure 1: holder 1

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the device of VEESER et al with a holder as taught by HIsasue et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a device, such as a pen or position indicator, with a holder so as to protect the device, as well as, determine when the device is not in use.

	
Allowable Subject Matter
Claims 3-5, 7-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of
the casing is a casing of an electronic pen, and the position indicating part is disposed at one end of the electronic pen, and the position indicator further includes a holder to which the electronic pen is mounted such that the position of the tracker and the position of the position indicating part have the specific positional relation.

This is neither taught nor disclosed by the prior art.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of
a holder to which the electronic pen is mounted such that a position of the tracker and a position of a position indicating part of the electronic pen have the specific positional relation, an operation part operable by a user, and a communication circuit which, in operation, communicates with the external device in response to operation of the operation part, and the spatial position detecting device further includes a circuit which, in operation, decides whether to regard the position in the specific positional relation with the position in the three-dimensional space, as the position indicated by the position indicator in the three-dimensional space, based on communication with the communication circuit of the position indicator.

This is neither taught nor disclosed by the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd